                      Case 1:18-cv-11657-ER Document 39 Filed 01/07/19 Page 1 of 2




                                             THr Crry oF NEW Yonr
ZACHARY W. CARTER                           L,q.w DnpanrMENT                                        TI{OMAS B. ROBERTS
Corporation Counsel                                CHURCH STREET
                                                 IOO                                                  Phone: (212) 356-0872
                                                NEW YORK, NY 1OOO7                                      Fax: (212) 356-2089
                                                                                              E-rnail : throbert@law.nyc. gov
                                                                                                            (not for service)


                                                                     January 7,2019

         The Honorable Edgardo Ramos
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, N.Y. 10007


                         Re: Christa McAulffi Intermediate School PTO,    Inc. v. Bill De Blasio,
                             lscvl l6s7 (ERXoTw)
         Dear Judge Ramos

                 Marilyn Richter and I are Assistants Corporation Counsel in the office of Zachary W.
         Carter, Corporation Counsel of the City of New York, and are responsible for representing
         Mayor de Blasio and Chancellor Carranza ("Defendants") in the above-referenced matter. We
         write to request a three week extension of the time for the Defendants to respond to Plaintiffs'
         motion for a Preliminary Injunction from January 3,2019 until January 24,2019. Plaintiffs have
         not consented to this request and have countered that Defendants submit their opposition to the
         motion by Janualy 17,2019. Plaintiffs also refused to agree to a proposed extension until
         January 22,2019. Plaintiffs asserted that if they agreed to the requested extension their clients
         might be prejudiced if the Court did not have time to determine the motion in advance of New
         York City Department of Education ("DOE") extending offers of admission to eight specialized
         public high schools forthe 2019-2020 school year. In light of the importance of the case and the
         surrounding legal issues, ten days frorn today does not provide Defendants sufficient time to
         propelly prepare our responsive papers, and we request an extension until January 24.

         Background

                Plaintiffs seek to preliminarily enjoin DOE fi'om offering admission to the eight
         specialized high schools in March 2019, using an expanded admission program for
         disadvantaged students and some revisions in eligibility for that program. Defendants publicly
         announced these changes on June 3,2018.
           Case 1:18-cv-11657-ER Document 39 Filed 01/07/19 Page 2 of 2



        Plaintiffs served their summons and complaint togethel with a motion fol a preliminary
injunction, a 3l page memorandum of lawl, and five declarations on December20,20l8, more
than six months after the Defendants announced the challenged changes, and on the eve of the 9-
day winter recess (from December 24-January 1), when many DOE administrators take
vacations. Plaintiffs contend that the selection criteria violate Equal Protection, because,
although a student's race is not a factor in the challenged selection process, the selection criteria
may reduce the number of Asian-American students offered admission to the eight schools.
Instead, the new selection process may advance diversity in that, as alleged in the complaint, the
African-American and Latino students offered admission may increase collectively in the eight
specialized high schools from approximately 9Yo to 16%o.

Need for Extension

        The motion for a preliminary injunction was served with the complaint but without an
order to show cause or an express return date. Plaintiffs' counsel also moved for admission pro
hac vice. Probably mistakenly, we thought that Your Honor would establish a schedule after the
motions for admission were decided, and we only focused upon the applicability of Local Rule
6.1 when Plaintiffs' counsel invoked the rule in an email on January 4,2019. We apologizeto
the Court for this oversight. At any rate, due to vacations, many individuals at DOE who have
knowledge of the challenged program were not available over the holidays. To assemble
declarations and properly brief this motion will require until January 24. Plaintiffs could then
submit their reply on January 31,2079.

       Accordingly, w€ respectfully request that the Court establish the following schedule:
Defendants' Response to the Preliminary Injunction is due January 24, 2019 and Plaintiffs'
Reply is due January 31,2019. This is Defendants'first request for an extension of the time to
respond to the motion for a preliminary injunction, and the requested extension should have no
impact upon any other dates that may have been scheduled. Defendants expect to respond to the
complaint on January 10,2019, twenty-one days after service.

                                                   Respectfully,



                                                   Thomas B. Rober"ts
                                                   Assistant Corporation Counsel




I Plaintiffs' memoranclum        exceeds Yorrr Honor's   25 page limit, set forth in your Individual
Practices at paragraplr 2.B.i.



                                                  2
